Citation Nr: 1722701	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right inguinal hernia


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sico, Asociate Counsel







INTRODUCTION

The Veteran had active service from February 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's right inguinal hernia was not incurred in or caused by active service.


CONCLUSION OF LAW

The criteria for service connection for a right inguinal hernia have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO issued a June 2009 letter to the Veteran addressing the criteria for service connection.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and lay statements in support of the claim.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist, and the Veteran has not asserted anything to the contrary.
Although a VA medical opinion was not sought for this claim, there is not a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, VA's obligation under 38 U.S.C. § 5103A(d) to provide a Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App.79 (2006).  Here, the only evidence that the Veteran's right inguinal hernia is related to active service are his own conclusory statements.  There is no medical evidence to support any alleged relationship.  Therefore, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  Neither the Veteran, nor his representative, has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).
The Veteran contends that he suffered a right inguinal hernia in May 1969 while in service.  He specifically reports that he sustained a right inguinal hernia lifting a heavy, fireproof field safe.  The service treatment records (STR) reflect that as result of the lifting incident the Veteran began to experience pain in his back and was treated for a back injury and given light duty.  However, there were no complaints by the Veteran reflecting any hernia or groin pain during service.

The medical evidence of record shows that the Veteran has been diagnosed with a hernia, satisfying the first element of a service connection claim.  Additionally, as the STR's document the Veteran's reported in-service event, lifting a safe, the second element of service-connection has been met.  What remains for consideration is whether the Veteran's right inguinal hernia is related to that in-service incident.

The post-service treatment records reflect that in August 2009 the Veteran visited a VA emergency room and was treated for pain associated with a hernia.  In a November 2009 treatment record, it is noted that the Veteran was diagnosed with a right inguinal hernia and in February 2010 surgery was done to repair it.  None of the Veteran's treatment providers have suggested that the hernia was a result of the in-service incident, more than 40 years earlier.  See Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has reported that his right inguinal hernia is related to service.  Lay persons are competent to provide opinions on some medical matters, such as personal pain.  However, to the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his right inguinal hernia and service, this provides no basis for allowing the claim.  The etiology of right inguinal hernia is a complex medical question not capable of lay observation.  The Veteran has not demonstrated that he has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests, X-rays or imaging studies, and an understanding of the human bodies systems and related disorders.  Such internal physical processes are not readily observable and outside the scope of lay knowledge.  Accordingly, he is not competent to provide an opinion as to the etiology of his right inguinal hernia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011), 24 Vet. App. 428, 438 (2011).  Thus, the nexus element of a service connection claim has not been satisfied.

Consequently, the Board finds that direct service connection for a right inguinal hernia disability is not warranted.  Although the Veteran's STR's document the in-service event he described, as noted above, there is no evidence he sustained a right inguinal hernia at that time and none of his post-service treatment providers have related the 2009 hernia diagnosis to active service.  The medical evidence is against a relationship between the right inguinal hernia disability and service.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a right inguinal hernia.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 39 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a right inguinal hernia disability is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


